In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                 (Filed: January 17, 2017)
                                       No. 12-552V

* * * * * * * * * * * * *                                     UNPUBLISHED
JAVAD SAEID, Legal representative *
Of a Minor Child, M.S.            *                           Decision on Joint Stipulation;
                                  *                           Transverse Myelitis (“TM”);
            Petitioner,           *                           Influenza (“Flu”) Vaccine.
                                  *
v.                                *
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
            Respondent.           *
                                  *
* * * * * * * * * * * * *

Michael Adly Baselous, San Antonio, TX, for petitioner.
Glen Alexander MacLeod., US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On August 30, 2012, Javad Saeid [“petitioner”] filed a petition for compensation on
behalf of her minor child M.S., under the National Vaccine Injury Compensation Program.2

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
Petitioner alleges that M.S. developed transverse myelitis (“TM”) and stroke as a result of the
influenza (“flu”) vaccine she received on August 31, 2009. See Stipulation, filed January 13,
2017, at ¶¶ 1-4. Respondent denies that the flu vaccine caused M.S.’s alleged TM and stroke, or
any other injury, and further denies that her current disabilities are a sequela of a vaccine-related
injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On January 13, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

          A lump sum of $104,585.02, which amount represents reimbursement of a lien
           for services provided to M.S., in the form of a check payable jointly to petitioner
           and
                      TMHP/Medicaid
                      Attn: Tort Receivables
                      TPL/Tort Department
                      PO Box 202948
                      Austin, TX 78720-2948

           Petitioner agrees to endorse this payment to the State of Texas; and

          A lump sum of $250,000.00, which amount represents compensation for all
           remaining elements of damages available to petitioner under 42 U.S.C. § 300aa-
           15(a), in the form of a check payable to petitioner as guardian/conservator of the
           estate of M.S., for the benefit of M.S. No payment shall be made until petitioner
           provides respondent with documentation establishing that she has been appointed as
           the guardian/conservator of M.S.’s estate.

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                               s/ Mindy Michaels Roth
                                  Mindy Michaels Roth
                                  Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                  2